Restriction/Election

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.



Group I, claim(s) 1, 3, 5-6, 12, 19-22, 27-29, 35 and 47-50 are drawn to a method of producing recombinant alkaline phosphatase, classified in (C07K 1/22).
Group II, claim(s) 54-56 are drawn to a method of producing recombinant alkaline phosphatase, classified in (C12Y 301/03001).

Group III, claim(s) 58 is drawn to a method of administering  a composition, classified in (A61K  38/00).

Group IV, claim(s) 60, is drawn to a method of controlling glycosidase activity, classified in (C07K  1/22).


3.	 The invention listed in Groups I-IV above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: because Group I does not escape the prior art since and there is no unity of invention (see 
WO2017031114 of record in the application). The reference discloses a method for producing recombinant asfotase alfa in CHO (par.2, 6, 9, 10, 22, 103). It discloses purification of clarified filtered harvest by protein A chromatography and hydrophobic interaction chromatography purification (HIC), as well as further purification steps such as viral inactivation. It is understood that the term "clarified filtered harvest" is equivalent to "harvest clarified culture fluid (HCCF)" as used in the present application. Thus, these inventions are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/

Primary Examiner, Art Unit 1652